RULE 170. MOTION TO EXPUNGE OR DESTROY RECORDS

                                                  ***
                                              COMMENT
                                                  ***
        The new procedures instituted with the changes of 2014[-] require one procedure for expunging
or destroying records, fingerprints, and photographs. One order will go to the appropriate agencies and
departments as required by Rule 172 and will help those agencies become more efficient in the manner
in which items are destroyed or expunged.
                                                  ***
Official Note:
                                                  ***
         Amended February 12, 2015, effective immediately.
RULE 173. RETENTION OF SPECIFIC INFORMATION FROM JUVENILE RECORDS

                                                ***

D. Statistical and research purposes. The juvenile probation office, the Juvenile
   Court Judges’ Commission, and the Administrative Office of Pennsylvania Courts
   may maintain the following information in a separate document, file, or database for
   statistical and research purposes:

        1) a list of juvenile names;

        2) identifying information, such as date of birth;

        3) demographic information;

        [2]4) a list of the delinquent acts alleged or petitioned;

        [3]5) a list of the delinquent acts found, if applicable;

        [4]6) the disposition of the case; and

        [5]7) any recidivism information.

                                                ***

                                             COMMENT
                                                ***
        Paragraph (D) provides for the retention of specific information for statistical and research
purposes. The information gathered under this paragraph is confidential. [A juvenile’s name may
not be associated with this information. Demographics, however, may be retained.] However,
[A]aggregate data compiled [under this paragraph also] may be shared with other persons as statistical
and research [records only]information. When sharing aggregate data, the juvenile’s name or any
identifying information cannot be utilized.
                                                ***

Official Note:
                                                ***
        Amended February 12, 2015, effective immediately.